Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group 1 claims 1-11 in the reply filed on 05/06/2021 is acknowledged.  The traversal is on the ground(s) that the search is not burdensome because Group I and Group II both include the feature of a unidirectional blower.  This is not found persuasive because share a feature does not make the inventions related. Group I is clearly towards a blower assembly used in a mattress while Group II is towards the bucket assembly of a mattress system. Both share the feature of utilizing a unidirectional blower but does no share any other features resulting in a burdensome search.
The requirement is still deemed proper and is therefore made FINAL.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Peter Hagerty on 07/28/2021.

The application has been amended as follows: 
Cancel claims 12-21


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose the claimed apparatus and process. The prior art of US Patent US2006/0026767A1 hereinafter refer to as Chamber discloses an active comfort controlled bedding system (fig. 7A) comprising:  an air blower assembly 140 disposed within a mattress, the air blower assembly comprising: a unidirectional air blower 148 in fluid communication with a circuitous and continuous conduit (see lines in fig. 7A); a bidirectional air flow conduit (see lines in fig. 7A) fluidly coupled to the circuitous and continuous conduit and including an open end 204 in fluid communication with the mattress, the bidirectional air flow conduit including at least one sensor for measuring a property associated with air flowing through the bidirectional air flow conduit from or through the open end; an inlet port 204 fluidly coupled to the circuitous and continuous conduit at a location between an outlet (see fig. 7A between 148 and 164) of the unidirectional air blower and the bidirectional air flow conduit; an exhaust port (see fig. 7A 166 and 168 Air Exhaust) fluidly coupled to the circuitous and continuous conduit at a location between an inlet (see fig. 7A between 148 and 202) of the unidirectional air blower and the bidirectional air flow conduit; an adjustable valve 202 in the inlet port; and adjustable valve 164 in the outlet port, wherein the valves are configured to provide bidirectional air flow through the bidirectional air flow conduit from the unidirectional air blower. The prior art individually and/or in combination does not disclose “ the exhaust port fluidly coupled to the circuitous and continuous 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEOLU A ADEBOYEJO whose telephone number is (571)270-3072.  The examiner can normally be reached on M-Th 10AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/IFEOLU A ADEBOYEJO/Examiner, Art Unit 3673              

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673